Filed 10/4/22 P. v. Sudduth CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B316825

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA110927)
         v.

CEPHUS EARL SUDDUTH,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. Lisa B. Lench, Judge. Affirmed.

      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and Kathy S. Pomerantz,
Deputy Attorneys General, for Plaintiff and Respondent.
                ______________________________
       In 1996, defendant and appellant Cephus Earl Sudduth
was convicted by a jury of first degree murder (Pen. Code, § 187,
subd. (a)),1 finding true the robbery-murder and kidnapping
murder special circumstance allegations (§ 190.2, subds.
(a)(17)(A) & (B)). It also convicted him of second degree robbery
(§ 209, subd. (b)), kidnapping for robbery (§ 209, subd. (b)),
kidnapping for ransom (§ 209, subd. (a)), attempted first degree
robbery (§§ 664/211), and first degree robbery (§ 211). The jury
also found true that the victim of the kidnapping for ransom
suffered bodily harm and death or was intentionally confined in a
manner that exposed her to a likelihood of death. (§ 209, subd.
(a).) As for five of the counts, the jury found true a principal
armed with a firearm enhancement (§ 12022, subd. (a)(1)) and a
personal use of a firearm enhancement (§ 12022.5, subd. (a)). As
for three of the counts, the jury found true a personal use of a
deadly weapon enhancement (§ 12022, subd. (b)). He was
sentenced to life in state prison without the possibility of parole.
       Sudduth appealed, and on January 21, 1999, we directed
that Sudduth’s sentence on the kidnapping for ransom charge be
stayed, and affirmed the judgment. (People v. Cloud (Jan 21,
1999, B109271) [nonpub. opn.], at p. 34.)
       In August 2020, Sudduth filed a petition for resentencing
pursuant to former section 1170.95.2 Over the People’s
opposition, the trial court found that Sudduth had established a


1     All further statutory references are to the Penal Code
unless otherwise indicated.

2     Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).




                                  2
prima facie case for relief, issued an order to show cause, and
held an evidentiary hearing pursuant to former section 1170.95,
subdivision (d).
       After the evidentiary hearing, at which no party introduced
new evidence, the trial court denied Sudduth’s petition. Sudduth
timely filed a notice of appeal. Relying principally upon People v.
Clements (2022) 75 Cal.App.5th 276, he argues that the trial
court’s order must be reversed because the trial court erred in
relying upon the recitation of facts in our prior appellate decision.
       We affirm.
                    FACTUAL BACKGROUND
       “On the evening of February 21, 1995, Robert Davis [Davis]
drove to the Hawthorne home of ‘Damont’ to discuss the purchase
of a ‘boom box.’ [Sudduth, Herman St. Amie (St. Amie), Kenyon
Pitts (Pitts), Ronald Cains (Cains), Marcell Cloud (Cloud)
(collectively, St. Amie, Pitts, Cains, and Cloud are referred to as
Sudduth’s codefendants], Wadrick Bouligny [Bouligny] and
others were present in the area near Damont’s home. Davis
obtained the ‘boom box’ from Damont and left the area to test it.
When he returned later in the evening to purchase the item
[Sudduth, his codefendants,] and Bouligny were still in the area.
       “After paying Damont, Davis approached the yard where
Sudduth, Cains, Cloud and St. Amie stood. Pitts and Bouligny
were in Pitts’s Chevrolet which was parked nearby. Sudduth
pulled out a knife or screwdriver, placed it against Davis’s
abdomen and ordered him to empty his pockets. After obtaining
$300 from Davis, Sudduth repeatedly demanded more money.
Cloud held Davis as a pillowcase was placed over his head. Then
he was beaten by several people, receiving blows to his head and




                                  3
abdomen until he agreed to give his assailants anything they
wanted.
       “Cains and St. Amie dragged Davis, whose head was still
covered by the pillowcase, across the street and placed him in the
back seat of his Datsun. St. Amie and Sudduth also entered the
car. Cains and Cloud entered Pitts’s Chevrolet, where Bouligny
was already seated, and told Pitts to follow the Datsun. When
Pitts asked why, Cloud stated they were following the Datsun so
that ‘he [Davis] could get his money.’” (People v. Cloud, supra,
B109271, at pp. 3–4.)
       The two cars proceeded to a house where Davis once lived.
“St. Amie parked the Datsun in the alley behind the house while
Pitts parked the Chevrolet nearby. Cloud and Cains left the
Chevrolet and joined Sudduth, St. Amie and Davis in the alley.”
(People v. Cloud, supra, B109271, at p. 4.) When the assailants
learned that Davis did not have money at this location, Davis
indicated that his girlfriend lived in Inglewood and that they
could go to her house and see if she had any money. (Id. at p. 5.)
“The pillowcase was again placed over Davis’s head, he was
placed in the front seat of the Datsun and the two cars proceeded
to” Sonja Spencer’s (Spencer) house, where she “lived with her
four children, three of whom were fathered by Davis.” (Ibid.)
       “Davis, Sudduth and St. Amie approached Spencer’s
residence while Cains and Cloud stood in the driveway and Pitts
remained in the Chevrolet.” (People v. Cloud, supra, B109271, at
p. 5.) While Spencer’s daughter was getting Spencer, Sudduth
and Davis searched for money in Spencer’s bedroom. When
Spencer saw what was happening, Sudduth forced her onto her
knees with her hands behind her head and ordered her to be
quiet. “At Sudduth’s direction, Cloud obtained a knife from the




                                4
kitchen and handed it to him. Sudduth held the knife to
Spencer’s throat.” (Ibid.) “Cains stood guard at the door to the
back bedroom to prevent any of Spencer’s children from escaping
through the window.” (Ibid.)
       “As the search continued, Davis was also forced down onto
the living room floor next to Spencer. Davis was kicked and hit,
and fell.” (People v. Cloud, supra, B109271, at p. 6.) Spencer and
Davis were repeatedly threatened. (Ibid.)
       “Davis then suggested they go to his mother’s Lancaster
home where he claimed there were a couple of thousand dollars.”
(People v. Cloud, supra, B109271, at p. 6.) Before leaving
Spencer’s residence, Sudduth asked Davis at gunpoint whether
the children were his. When Davis stated they were, Sudduth
ordered him to get seven-month-old Jainah, intending to take her
with them. “Spencer, who was extremely frightened, got the
baby, wrapped her in a blanket, prepared a bottle for her and
gave her to Davis. The men told Spencer they would kill Davis
and the baby if they did not get money. They also told her that if
she called the police they would return to the house and kill her
and the other children.” (People v. Cloud, supra, B109271, at
p. 6.)
       “Outside of the residence, Davis and the baby, Sudduth and
St. Amie entered the Datsun, while Cloud and Cains joined Pitts
and Bouligny in the Chevrolet. The two cars proceeded to a
nearby gas station where Pitts purchased gasoline for the
Chevrolet. Sudduth and Cloud stated they were going to
Lancaster to get money and that they were keeping the baby as
security until they got it.” (People v. Cloud, supra, B109271, at
p. 6.)




                                5
      “The two cars then proceeded to Lancaster where they
stopped behind a bowling alley. Everyone except Pitts and
Bouligny got out of the cars and discussed what they would do
when they reached the home of Davis’s mother. They agreed that
some of them would enter the home while others remained
outside and that the baby, Jainah, would be kept in the Chevrolet
as security against anyone calling the police. Cloud stated the
baby would be returned when [Sudduth and defendants] got the
money.” (People v. Cloud, supra, B109271, at p. 6.)
      “The baby was placed unrestrained on the back seat of the
Chevrolet and the cars proceeded to the home of Davis’s mother.”
(People v. Cloud, supra, B109271, at p. 6.) Davis’s sister saw the
men approaching the home and called 911; as he entered the
home, Sudduth ordered her to get off the telephone. (Id. at p. 7.)
      “At a little after midnight, Los Angeles County Sheriff’s
units responded to [the] emergency call. Deputies Bower and
Roth drove past [the] house in an unmarked vehicle and saw the
Datsun parked in front. They also saw the Chevrolet parked
nearby with several Black males inside. Deputy Bower noted
that some of the men in the Chevrolet ducked as the police car
passed.
      “The unmarked unit joined marked patrol units . . . and
Deputy Bower related her observations to her fellow deputies.
Meanwhile, Cloud had ordered Pitts to follow the unmarked unit.
As they passed [the] deputies’ location, the occupants of the
Chevrolet stared at the officers in surprise. Pitts panicked and
turned into the opposite lane of traffic, causing the Chevrolet to
hit the center divider and stop.” (People v. Cloud, supra,
B109271, at p. 7.)




                                6
       “Pulling in behind the Chevrolet, the officers ordered the
occupants to raise their hands and the driver to get out of the car.
Pitts emerged from the car and walked back toward the officers
as Cloud and St. Amie ordered him to get back in and drive.
Suddenly, Pitts turned and jumped back in the driver’s seat. He
drove over the center divider into a traffic lane as Cloud and
St. Amie yelled from the back seat, ‘“Drive. Drive. Drive.”’ The
Chevrolet sped off with the baby lying unsecured on the seat
between Cloud and St. Amie.” (People v. Cloud, supra, B109271,
at p. 8.)
       Sudduth and Cains, were still in Davis’s mother’s home
when they heard officers order their companions to “‘freeze.’”
(People v. Cloud, supra, B109271, at p. 8.) Sudduth and Cains
ran out the front door. (Ibid.)
       “Meanwhile, the occupants of the Chevrolet engaged the
officers in a high speed chase, reaching speeds of 70 to 80 miles
per hour on city streets, through stop signs and traffic lights until
they left Lancaster, when their speed increased to 100 to 120
miles per hour. When they turned the headlights off, the police
units backed off as the area was very dark with no artificial
lighting. The Chevrolet continued, weaving from side to side of
the road with its headlights on only intermittently until it hit a
dip in the road, went airborne for a long distance and crashed.”
(People v. Cloud, supra, B109271, at p. 8.) Janiah “died as a
result of the traumatic internal injuries to her chest, abdomen
and head which were sustained in the crash.” (Ibid.)




                                  7
                 PROCEDURAL BACKGROUND
I. Former Section 1170.95 Petition
      On August 31, 2020, Sudduth filed a petition to be
resentenced pursuant to former section 1170.95.3 He averred
that because he had been convicted of murder under either a
felony murder theory or the natural and probable consequences
doctrine, he was entitled to resentencing relief.
II. The People’s Opposition
      The People opposed Sudduth’s petition. The People argued,
inter alia, that the special circumstance findings rendered
Sudduth ineligible for relief and that Sudduth would still be
convicted of first degree murder under current law because he
was a major participant in the underlying crimes of robbery and
kidnapping who acted with reckless indifference to human life.
III. Hearing on Sudduth’s Petition and Trial Court Order
      On June 18, 2021, the trial court held a hearing to
determine whether to issue an order to show cause. After
entertaining oral argument, it determined that Sudduth had
made a prima facie case for relief and issued the order to show
cause.
      At the evidentiary hearing on November 18, 2021, no party
introduced new evidence. Rather, counsel offered argument as to
whether the petition for resentencing should be granted.


3      St. Amie, Pitts, Cains, and Cloud separately filed petitions
for resentencing pursuant to former section 1170.95. In October
2020, the trial court denied their petitions. They appealed, and
we affirmed the trial court’s order denying their petitions for
resentencing. (People v. St. Amie (Mar. 10, 2022, B308633)
[nonpub. opn.], at p. 2.)




                                 8
       After taking the matter under submission, the trial court
issued a written order denying Sudduth’s petition. In so ruling,
the trial court noted that no new evidence was presented at the
evidentiary hearing and that the facts set forth in our prior
opinion “have not been disputed for purposes of the instant
petitions.” It then summarized the facts from People v. Cloud
and discussed Sudduth’s particular role in the underlying felonies
leading up to the murder.
                            DISCUSSION
I. Relevant law
       Effective January 1, 2019, Senate Bill No. 1437 (2017-2018
Reg. Sess.) (Sen. Bill 1437) was enacted to “amend the felony
murder rule and the natural and probable consequences doctrine,
as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) To accomplish this,
Sen. Bill 1437 amended sections 188 and 189. (Stats. 2018,
ch. 1015, §§ 2-3.) As amended, section 188 provides: “Except as
stated in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3).) As added by
Sen. Bill 1437, section 189, subdivision (e), provides: “A
participant in the perpetration or attempted perpetration of a
felony listed in subdivision (a) in which a death occurs is liable
for murder only if one of the following is proven: [¶] (1) The
person was the actual killer. [¶] (2) The person was not the
actual killer, but, with the intent to kill, aided, abetted,




                                 9
counseled, commanded, induced, solicited, requested, or assisted
the actual killer in the commission of murder in the first degree.
[¶] (3) The person was a major participant in the underlying
felony and acted with reckless indifference to human life.” (See
People v. Ramirez (2019) 41 Cal.App.5th 923, 928.)
        Sen. Bill 1437 also added former section 1170.95, now
section 1172.6, which provides a mechanism whereby people “who
believe they were convicted of murder for an act that no longer
qualifies as murder following the crime’s redefinition in 2019[]
may seek vacatur of their murder conviction and resentencing by
filing a petition in the trial court.” (People v. Drayton (2020)
47 Cal.App.5th 965, 973, overruled in part on other grounds in
People v. Lewis (2021) 11 Cal.5th 952, 963.)
        In order to obtain resentencing relief, the petitioner must
file a facially sufficient section 1172.6 petition. (§ 1172.6, subds.
(a)(1)-(3), (b)(1)(A).) If a petitioner does so, then the trial court
proceeds to section 1172.6, subdivision (c), to assess whether the
petitioner has made a prima facia showing for relief, thereby
meriting an evidentiary hearing. (People v. Lewis, supra,
11 Cal.5th at p. 957.) When making this determination, “the trial
court should assume all facts stated in the [former] section
1170.95 petition are true. [Citation.] The trial court should not
evaluate the credibility of the petition’s assertions, but it need
not credit factual assertions that are untrue as a matter of
law . . . . [I]f the record ‘contain[s] facts refuting the allegations
made in the petition . . . the court is justified in making a
credibility determination adverse to the petitioner.’ [Citation.]
However, this authority to make determinations without
conducting an evidentiary hearing . . . is limited to readily
ascertainable facts from the record (such as the crime of




                                 10
conviction), rather than factfinding involving the weighing of
evidence or the exercise of discretion (such as determining
whether the petitioner showed reckless indifference to human life
in the commission of the crime).” (People v. Drayton, supra, at
p. 980; see also People v. Lewis, supra, 11 Cal.5th at pp. 970–
971.) In other words, a defendant is ineligible for relief only
where the record conclusively shows that the jury actually
relied—and the defendant’s murder conviction actually rests—
upon a theory of liability that is unaffected by section 1172.6.
      If the trial court determines that the petitioner has made a
prima facie showing of entitlement to relief, it must issue an
order to show cause and hold an evidentiary hearing. (§ 1172.6,
subd. (c).) At the evidentiary hearing, the parties may rely upon
evidence in the record of conviction or new evidence to
demonstrate whether the petitioner is eligible for resentencing.
(§ 1176.2, subd. (d)(3).) As is relevant to this case, section 1172.6,
subdivision (d)(3), also provides that the trial court may “consider
the procedural history of the case recited in any prior appellate
opinion.” The prosecution bears the burden of proving, “beyond a
reasonable doubt, that the petitioner is ineligible for
resentencing.” (§ 1172.6, subd. (d)(3).) If the prosecution cannot
meet its burden, and the petitioner prevails, he is entitled to
vacatur of the murder conviction and resentencing as set forth in
section 1172.6, subdivision (e).
II. The trial court properly denied Sudduth’s petition for
resentencing
      The trial court properly denied Sudduth’s petition for
resentencing because, after the evidentiary hearing, the trial
court acted as an independent factfinder and determined, beyond




                                 11
a reasonable doubt, that he was guilty of murder under current
law.4 (People v. Duchine (2021) 60 Cal.App.5th 798, 813–814.)
       In so doing, the trial court did not limit itself to the factual
summary set forth in People v. Cloud, supra, B109271.5 Rather,
as noted in People v. St. Amie, supra, B308633, at page 8, prior to
ruling on Sudduth’s codefendants’ petitions for resentencing, the
trial court expressly noted that it was “‘very familiar with the
facts’” of the case and that it had “‘spent an inordinate amount of
time on this case and dissecting each and every participant’s role
and conduct.’” (People v. St. Amie, supra, B308633, at p. 8.) This
comment refutes Sudduth’s assertion that the trial court solely
relied upon our prior appellate opinion when it denied his
petition for resentencing. Furthermore, to the extent the trial
court relied upon facts set forth in People v. Cloud, supra,
B109271, it did so only after expressly pointing out that
(1) neither party presented new evidence at the evidentiary
hearing, and (2) “[t]he facts, as taken from the Court of Appeal’s
opinion, have not been disputed for purposes of the instant
petition.” And, Sudduth did not object. It follows that any


4      In reaching this conclusion, we do not adopt the People’s
argument that the jury’s true finding on the special circumstance
(§ 190.2, subd. (a)(17)) precluded Sudduth from making a prima
facie case for relief under Sen. Bill 1437. (See People v. Strong
(2022) 13 Cal.5th 698, 721.)

5      Thus, the holding in People v. Clements, supra,
75 Cal.App.5th at page 292 that “the Legislature has decided
trial judges should not rely on the factual summaries contained
in prior appellate decisions when a [former] section 1170.95
petition reaches the stage of a full-fledged evidentiary hearing”
does not compel reversal in this case.




                                  12
challenge to them now has been forfeited. (People v. Smith (2001)
24 Cal.4th 849, 852 [“As a general rule, only ‘claims properly
raised and preserved by the parties are reviewable on appeal’”].)
                         DISPOSITION
       The order denying Sudduth’s former section 1170.95
petition is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, J.
                               ASHMANN-GERST


We concur:



________________________, P. J.
LUI



________________________, J.
HOFFSTADT




                                  13